 Case 2:18-cv-14128-WJM-MF Document 4 Filed 10/11/18 Page 1 of 2 PageID: 19



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By: John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
jatkin@foxrothschild.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                           Civil Case No. 2:18-cv-14128-WJM-
                   Plaintiff,              MF

      v.                           PLAINTIFF’S NOTICE OF
                                MOTION FOR LEAVE TO SERVE
JOHN DOE subscriber assigned IP         A THIRD PARTY
address 108.35.153.139,          SUBPOENA PRIOR TO A RULE
                                   26(f) CONFERENCE AND
                  Defendant.        REQUEST FOR ORAL
                                          ARGUMENT

TO: ALL COUNSEL OF RECORD IN THE ABOVE CAPTIONED
    MATTER

      PLEASE TAKE NOTICE that on November 5, 2018, at 9:30 a.m., or as

soon thereafter as counsel may be heard, the undersigned attorneys for Plaintiff

Strike 3 Holdings, LLC (“Plaintiff”) will appear before the Honorable Mark Falk,

U.S.M.J., of the United States District Court for the District of New Jersey, at the
 Case 2:18-cv-14128-WJM-MF Document 4 Filed 10/11/18 Page 2 of 2 PageID: 20



Martin Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ

07101, to move this Court pursuant to Rule 26 for an Order granting Plaintiff leave

to serve a third party subpoena on Defendant’s Internet Service Provider prior to

the Rule 26(f) conference.

      PLEASE TAKE FURTHER NOTICE that in support of this Motion,

Plaintiff will rely upon the accompanying Brief and Declarations of Greg Lansky,

Tobias Fieser, John S. Pasquale, and Susan B. Stalzer, submitted herewith; any

reply papers in support of this Motion; and oral argument, if any.

      PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule

7.1(e), a proposed form of order is also submitted herewith for the Court’s

consideration.

DATED: 10/11/2018                      Respectfully submitted,

                                       FOX ROTHSCHILD LLP
                                       Attorneys for Plaintiff,
                                       Strike 3 Holdings, LLC

                                       By:   /s/ John C. Atkin, Esq.
                                             JOHN C. ATKIN




                                         2
